Citation Nr: 0006596	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for depression.

Entitlement to service connection for a right knee disorder, 
as secondary to the veteran's service connected left knee 
injury with traumatic arthritis.

Entitlement to an increased rating for a service connected 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1996, July 1998, and September 1998 
that denied the claimed benefits.

The issue of entitlement to an increased rating for a service 
connected left knee injury with traumatic arthritis was 
previously Remanded by the Board in March 1999.  This issue 
and the issue of entitlement to service connection for a 
right knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis, will be 
addressed in the Remand immediately following this decision.


FINDINGS OF FACT

1.  The claim for service connection for depression is not 
accompanied by any medical evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for depression is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include records dated 
in February 1978 which noted that the veteran had been 
treated for improper use of drugs, minimal stress of routine 
military services, and minimal predisposition, with minimal 
impairment.  The report of an examination dated in April 1978 
also noted improper use of drugs.  The report of the 
veteran's separation examination, dated in November 1978, 
noted a normal psychiatric evaluation.

VA records dated in June 1998 show that the veteran received 
psychiatric treatment for depression and anxiety.  The 
veteran was noted to be alert, cooperative, oriented to all 
three spheres, and had an appropriate affect. 

The veteran continued to receive VA psychiatric treatment, 
and was diagnosed with depression, not otherwise specified, 
in July 1998.  The veteran received further VA psychiatric 
treatment in August and September 1998.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability 
(including through presumptions that certain diseases 
manifesting themselves within certain prescribed periods of 
time are related to service).  Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran's service medical records include notations 
concerning psychiatric treatment for improper use of drugs, 
minimal stress of routine military services, and minimal 
predisposition, with minimal impairment.  VA records show 
that the veteran has received psychiatric treatment since his 
time in service, and was diagnosed with depression in July 
1998.

However, the veteran has not submitted any medical evidence 
of a nexus between the psychiatric problems he had while in 
service and any psychiatric disability that he may have now.  
Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that he currently has depression which 
is related to service is entitled to no probative weight 
because, as a layperson, he is not competent to make such a 
determination.  Espiritu.  Medical evidence of a nexus 
between a psychiatric disorder in service and a current 
psychiatric disorder is necessary.  In this case, there is no 
medical evidence showing that the veteran currently has a 
psychiatric disorder that is related to service, and the 
claim must be denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for depression is denied.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A VA orthopedic examination was conducted in July 1999, 
pursuant to a Board Remand.  The examination report does not 
include the requested opinion concerning functional 
impairment of the left knee due to weakened movement, excess 
fatigability, and incoordination.  The examination report 
also does not include an opinion on the effect of pain on 
functional ability during flare-ups or repeated use.  No 
adequate statement has been provided explaining why these 
opinions are not medically feasible.  Therefore, an 
additional orthopedic examination and opinion is needed.

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  The Board again notes that the veteran has 
complained of extreme pain and needle like throbbing in his 
left knee.  Therefore, the examination must include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in relation to the veteran's left 
knee disability.

The Court has held that "where remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, inasmuch as portions of the 
Board's March 1999 Remand were not complied with by the VA 
examiner, the veteran's appeal is not yet ready for final 
appellate consideration.

Regarding another of the veteran's claims, the Board notes 
that in a written brief dated in December 1999, the veteran's 
representative stated that the veteran's claimed right knee 
disorder was aggravated by his service connected left knee 
injury with traumatic arthritis, citing Allen v. Brown, 7 
Vet. App. 439, 448 (1995) in support of this contention.  The 
RO has not specifically considered whether the veteran's 
claimed right knee disorder is aggravated by his service-
connected left knee disorder.  In the Board's view, that 
issue has been reasonably raised by the record and is 
inextricably intertwined with consideration of whether the 
claimed right knee disorder is otherwise due to the service-
connected left knee disability.  Accordingly, inasmuch as the 
RO has not yet considered the former issue, the case must be 
returned to the RO for such consideration prior to final 
appellate review of the case. 

Additionally, the Board notes that the veteran testified 
during a hearing at the RO in November 1992 that he had been 
told by a VA physician that his right knee disorder was 
aggravated by his service connected left knee disability.  
Such conclusion is not reflected by the evidence currently of 
record.  

In the circumstances of this case, VA has been put on notice 
that relevant evidence exists, or could be obtained, which if 
true, would make the veteran's claim plausible, thereby 
triggering VA's obligation under 38 U.S.C.A. § 5103 (a) to 
advise the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Accordingly, the veteran should be advised that in 
order to complete his application for service connection for 
a right knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis, where 
the determinative issue involves medical causation or 
aggravation, he may obtain and submit competent medical 
evidence of such causation or aggravation.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  He should be given the 
opportunity to submit a medical opinion from any health care 
provider regarding the presence and etiology of any present 
right knee disorder.

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service connected left knee injury with 
traumatic arthritis, since November 1999.  
The RO should also contact the veteran 
and allow him the opportunity to submit 
documentary evidence of the opinion(s) 
expressed by any physician(s) who has 
examined him, that his service connected 
left knee disorder either causes or 
aggravates a current right knee disorder.  
After securing any necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the left knee disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should be asked to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
specifically provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  This 
determination should also if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner determines that it would not be 
feasible to provide the requested 
information, this should be specifically 
stated for the record and the reasons 
therefore expressed.

3.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his service 
connected left knee injury with traumatic 
arthritis, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in regard to the veteran's 
left knee.  Consideration should also be 
given to the question of whether separate 
ratings may be assigned for the left knee 
disability, to include under Diagnostic 
Codes 5003 and 5257.  The RO should also 
readjudicate the issue concerning whether 
the veteran has a right knee disorder 
which has been caused by his service 
connected left knee disability, or which 
has been otherwise aggravated as a result 
of his service connected left knee 
disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



